PER CURIAM.
On the authority of State Farm Fire and Casualty Co. v. Becraft, 501 So.2d 1316 (Fla. 4th DCA 1986), we affirm the entry of final summary judgment in favor of the appellee, State Farm Mutual Automobile Insurance Company. Furthermore, we certify to the Florida Supreme Court the following question to be of great public importance:
WHETHER A VEHICLE DESIGNED PRIMARILY FOR OFF-ROAD USE CAN BE EXCLUDED FROM UNINSURED MOTORIST COVERAGE BECAUSE IT IS NOT A “MOTOR VEHICLE” WITHIN THE DEFINITION OF THE FINANCIAL RESPONSIBILITY LAW OR WHETHER SUCH AN EXCLUSION IS VOID FOR PUBLIC POLICY REASONS?
AFFIRMED.
DOWNEY, WALDEN and GUNTHER, JJ., concur.